SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported) May 25, 2010 THE BEARD COMPANY (Exact name of registrant as specified in its charter) Oklahoma 1-12396 73-0970298 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Harvey Parkway 301 N.W. 63rd Street, Suite 400 Oklahoma City, Oklahoma73116 (Address of principal executive offices)(Zip Code) (405) 842-2333 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Information to be Included in the Report: Item 2.02Results of Operations and Financial Condition. On May 25, 2010, the Company issued a press release reporting its financial results for the first quarter ended March 31, 2010. Comparative balance sheets as of March 31, 2010 and December 31, 2009 were included with the report, together with a schedule showing comparative results of operations for the quarter ended March 31, 2010 with the comparable 2009 period. A copy of the press release is attached as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed with this Form 8-K and are identified by the numbers indicated. Exhibit No. Description Press Release dated May 25, 2010 re first quarter 2010 financial results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE BEARD COMPANY /s/Herb Mee, Jr. Herb Mee, Jr., President May 26, 2010 EXHIBIT INDEX Exhibit No. Description Method of Filing Press Release dated May 25, 2010 re first quarter 2010 financial results. Filed herewith electronically
